Title: To James Madison from Edward Coles, 25 July 1815
From: Coles, Edward
To: Madison, James


                    
                        
                            
                                My dear Sir
                            
                            Cincinnati July 25th 1815
                        
                        Flattering myself with the belief that you and Mrs. M. would be gratified in hearing from me, while on my western excursion, I am encouraged to indulge the partiality acquired by a long and happy residence with you both, to approach, in the only way now in my power, and to communicate in the most free and friendly manner with you.
                        My detention in Richmond prevented me from commencing my journey until the 20th of June. Having found the road down the Kanhaway extremely bad, and the accommodation most wretched, I had a very fatiguing and disagreeable journey; and since my arrival in this State the roads have been in every direction almost impassable, in consequence of the floods of rain which have been almost daily falling throughout the whole spring and summer. I may safely say I have scarcely found five miles together in any part of the state where I could go out of a walk from the deeph [sic] of the mud, which in many places was so deep as to be impassable even for the largest and strongest horse. Such roads, through so flat and marshy a country, present to the eye of a mountaineer no very pleasing prospect, either of comfort or of health. The inhabitants say however that they have never seen the country so wet at this season. But it is a truth which they cannot deny that the most fertile parts of Ohio are too level and wet to afford good water, good health, good roads, or good any thing else except most abundant crops of vegetation and of musketues. However there is a very fine and desirable vein of country on the Scioto and the Miamies, as well as spots in

other parts of the State, altho’ all is more or less liable to the above objections, some of which will however diminish as the country is cleared of its timber and drained by ditches.
                        The effects of the war upon this state have been much greater than I had imagined, and have produced changes that I could scarcely have conceived it possible could have been effected in so short a space of time. Since I was here six years ago every thing has risen in a most extraordinary degree. Money from having been very scarce has become extremely abundant, and altho’ the population has been much condensed, yet labour of all kinds has risen to an extravagant price. In whole sections of country lands have risen 300 per cent—towns have sprung up containing now 1000 and 1500 inhabitants where then stood an almost trackless forest; in other places log villages have been metamorphosed into brick towns; and in a word the Country generally has been opened and improved in a most astonishing way. But the exorbitant price to which the war has forced the lands must be reduced by the effects of peace; for it seems to me that the prices at which they are now held are higher, taking all things into consideration, than lands are in our part of Virginia. Indeed the peace has already, it is said, reduced the price of lands about this place and Chillicothe, and particularly around Lexington in Ky. I should not be surprised if the price of lands should fall generally through the old settled parts of this state from 30 to 50 per cent in the course of 12 months. If they do not it will become a considerable emigrating state, for men will not hold an acre of Scioto or Miami land when they can exchange it for 15 or 20 acres of equally good land on the Wabash, with the additional advantage of good range for their stock. This then being my impression of the present situation of those parts of Ohio most desirable, either for their society or their locality and soil, I conceive it a very unfavorable period to purchase land, even if I had decided that I could be happy so far removed from all my friends, and in a country and in a society so different from that I have been brought up in.
                        I shall go from this to Indiana, and see as much of the best settled parts of that Territory as I can, and from thence cross the Ohio river at Louisville and proceed to see Judge and Mrs. Todd, with whom I anticipate with great pleasure the spending of some happy days, and through whom I expect to have the pleasure of hearing of you & Mrs. M. and Mr. & Mrs. Cutts.
                        I have been spending some days over the river with our friend Gen: Taylor, who has received and treated me in the most kind and friendly manner; and indeed will not hear of my remaining any where but at his house as long as I remain in this vicinity.
                        I hope Payne has returned ere this to gladden the heart of his mother, to whom I beg you to present me most affectionately and to be assured of the unalterable regard of your most sincere and devoted friend
                        
                            
                                Edward Coles
                            
                        
                    
                    
                    
                        There being no Military Store Keepers named in the late Register of the Military Peace Establishment has led many persons here to apprehend that Major Thomas Martin, long celebrated for his wit and facetious manners and bodily activity, may be left out of public employment, in which case as he has no means of supporting himself and larg[e] family, Generals Harrison, Taylor, Findley, and many of the most influential characters here have addressed a letter to the Sec. of War, to urge him to continue the old patriot as Military Store Keeper at New Port. Every one who knows the old Major takes a deep interest in his welfare, and the continuance of him in his little office. Several persons have urged me to write to you or Mr. Monroe about him, for fear that Mr. Dallas might not know his merits and past services, with which you and Mr. Monroe are well acquainted, I believe, as well as with the old Major personally.
                        I beg pardon for having written you so long a letter.
                    
                